DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 9 has been cancelled.  Claims 1-3 and 17-20 are withdrawn from consideration as being directed to a nonelected invention.  Claims 4-8 and 10-16 have been considered on the merits.
Rejections not repeated from the previous Office Action are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-8, 10-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of U.S. Patent No. 11,447,799 (US Serial No. 17/016480). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 3-11 of the ‘799 patent recite species within the scope of Claims 4-8, 10-12 and 16 of the present application.

Claims 4-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of U.S. Patent No. 11,447,799 (US Serial No. 17/016480) in view of Bazzana et al. (US Publication No. 2015/0211026).  
Claims 3-8 of the ‘799 patent recite species within the scope of the Claims 4-8 and 10-16 of the present application with the exception of the features of Claims 13-15 relating to washing the retentate and adding the wash solution to the aqueous fermentation stock.  Bazzana et al. describe methods for the production of fermentation products such as alcohols, the methods including separating feed stream components for improved biomass processing and productivity (abstract).  The feed stream may be separated into an aqueous stream comprising fermentable carbon sources and a feed stream comprising undissolved solids (i.e., water-insoluble carbohydrates) (paragraph [0009]; Figure 2).  The undissolved solids may be separated from the feedstock slurry via a membrane filtration process (paragraphs [0011]; [0084]; [0156]).  A starchy grain such as corn may be dry or wet milled (i.e., a comminuted starch grain) and added to water to form a slurry which is subjected to hydrolysis to form fermentable sugars by the action of alpha-amylase (paragraphs [0046]; [0104]-[0108]).  After the undissolved solids are separated from the feed stream, these solids may be washed and the wash material may be added back to the aqueous stream comprising fermentable carbon sources (paragraphs [0113]-[0115]; [0157]; Figure 4).  Thus, it would have been obvious to  have washed the retentate of the ‘799 patent and added the wash solution to the aqueous fermentation stock because Bazzana et al. teach that such a wash procedure is beneficial at increasing use of the fermentable sugars.

Response to Arguments
Applicant has requested that the Double Patenting rejections be held in abeyance and, consequently, these rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652